 

SHARE EXCHANGE

 

This Share Exchange (the “Agreement”), dated as of April 11, 2014, among
Dignyte, Inc., a Nevada corporation (“Dignyte”), Andreas A. McRobbie-Johnson, an
individual currently residing in Flagstaff, AZ being the owner of record of
10,000,000 common shares of Dignyte, eWellness Corporation, a Nevada corporation
(“eWellness”); and the persons listed in Exhibit A hereof, being the owners of
record of all of the issued and outstanding stock of eWellness (the
“Shareholders”). Capitalized words have the meaning set forth in Section 18,
unless otherwise defined herein.

 

R E C I T A L S

 

A. The Shareholders currently own 100% of the issued and outstanding capital
stock of eWellness.

 

B. In order to complete a strategy to become a publicly traded/listed company in
the U.S., the Shareholders have agreed to sell to Dignyte, and Dignyte has
agreed to purchase from the Shareholders 100% of the common stock of eWellness
(the “eWellness Stock”) in exchange for shares of the outstanding common shares
of Dignyte (the “Dignyte Stock”), pursuant to the terms and conditions set forth
in this Agreement.

 

C. eWellness will become a wholly owned subsidiary of Dignyte.

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained in this Agreement, the parties agree as
follows:

 

1.Exchange of Stock.

 

(a)The Shareholders agree to transfer to Dignyte, and Dignyte agrees to purchase
from the Shareholders, all of the Shareholders’ right, title and interest in the
eWellness Stock, representing 100% of the issued and outstanding stock of
eWellness, free and clear of all mortgages, liens, pledges, security interests,
restrictions, encumbrances, or adverse claims of any nature.

 

(b)At the Closing (as defined in Section 2 below), upon surrender by the
Shareholders of the certificates evidencing the eWellness Stock, duly endorsed
for transfer to Dignyte or accompanied by stock powers executed in blank by the
Shareholders, Dignyte will cause 9,200,000 shares (subject to adjustment for
fractionalized shares as set forth below) of the common voting stock, par value
$.001 of Dignyte (the “Dignyte Stock”) to be issued to the Shareholders (or
their designees), in exchange for 9,200,000 shares of the common stock of
eWellness, representing 100% of the issued and outstanding common stock of
eWellness, as further set forth on the capitalization table annexed hereto as
Schedule 1(b) and made a part hereof (the “Capitalization Table”). The Dignyte
Stock will be issued to the Shareholders on a pro rata basis, in the same
proportion as the percentage of their ownership interest in eWellness, as set
forth on Exhibit A (subject to adjustment as set forth below), at the Closing.
As a result of the exchange of the eWellness Stock for the Dignyte Stock,
eWellness will become a wholly owned subsidiary of Dignyte.

 

1

 

 

 

(c)Directors of Dignyte at Closing Date. On the Closing Date, the current
directors of the Dignyte shall appoint Douglas Maclellan, Darwin Fogt, Curtis
Hollister and David Markowski to serve as members of Dignyte’s Board, with
Douglas MacLellan serving as Chairman, to be effective immediately upon the
Closing (the “Effective Time”). All of the members of Dignyte’s Board as of the
day immediately before the Closing Date shall tender their resignation as a
director of Dignyte to be effective at the Effective Time.

 

(d)Officers of Dignyte at Closing Date. On the Closing Date, Mr. Andreas A.
McRobbie-Johnson and Ms. Donna S. Moore shall resign from each officer position
held at Dignyte and Dignyte’s Board shall appoint Darwin Fogt to serve as the
President, Chief Executive Officer, David Markowski to serve as Chief Financial
Officer, Treasurer and Secretary, Curtis Hollister to serve as CTO and Douglas
MacLellan to serve as Chairman of the Board and assistant Secretary.

 

(e)Section 368 Reorganization. For U.S. federal income tax purposes, the Share
Exchange is intended to constitute a “reorganization” within the meaning of
Section 368(a)(1)(B) of the Code. The parties to this Agreement hereby adopt
this Agreement as a “plan of reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations.
Notwithstanding the foregoing or anything else to the contrary contained in this
Agreement, the parties acknowledge and agree that no party is making any
representation or warranty as to the qualification of the Share Exchange as a
reorganization under Section 368 of the Code or as to the effect, if any, that
any transaction consummated prior to the Closing Date has or may have on any
such reorganization status. The parties acknowledge and agree that each (i) has
had the opportunity to obtain independent legal and tax advice with respect to
the transaction contemplated by this Agreement, and (ii) is responsible for
paying its own Taxes, including without limitation, any adverse Tax consequences
that may result if the transaction contemplated by this Agreement is not
determined to qualify as a reorganization under Section 368 of the Code.

 

2.Closing.

 

(a)Subject to the full compliance with the rules applicable to Dignyte under
Rule 419 (“Rule 419) of Regulation C under the Securities Act of 1933, as
amended, the parties to this Agreement will hold a closing (the “Closing”) for
the purpose of executing and exchanging all of the documents contemplated by
this Agreement and otherwise effecting the transactions contemplated by this
Agreement. The Closing will be held as soon as possible and it is currently
anticipated that it will occur on or before May 15, 2014, or as soon thereafter
as is practicable at Hunter Taubman Weiss LLP, 130 West 42 Street, Floor 10, New
York, NY 10036, unless another place or time is mutually agreed upon in writing
by the parties. All proceedings to be taken and all documents to be executed and
exchanged at the Closing will be deemed to have been taken, delivered and
executed simultaneously, and no proceeding will be deemed taken nor documents
deemed executed or delivered until all have been taken, delivered and executed.
If agreed to by the parties, the Closing may take place through the exchange of
documents by fax and/or express courier.

 

2

 



 

(b)With the exception of any stock certificates which must be in their original
form, any copy, fax, e-mail or other reliable reproduction of the writing or
transmission required by this Agreement or any signature required thereon may be
used in lieu of an original writing or transmission or signature for any and all
purposes for which the original could be used, provided that such copy, fax,
e-mail or other reproduction is a complete reproduction of the entire original
writing or transmission or original signature, and the originals are promptly
delivered thereafter.

 

3.Representations and Warranties of Dignyte.

 

Dignyte represents and warrants as follows:

 

(a)Dignyte is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and is licensed or qualified as a
foreign corporation in all states in which the nature of its business or the
character or ownership of its properties makes such licensing or qualification
necessary.

(b)Dignyte has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to enter into this
Agreement and to consummate the transactions contemplated by this Agreement and
to perform its obligations under this Agreement other than (i) the filing with,
and clearance by the Commission of the preliminary proxy statement, which shall
serve as a proxy statement pursuant to Section 14(a), Regulation 14A and
Schedule 14A under the Exchange Act, and all other proxy materials for a meeting
of Deignyte’s shareholders as required under Rule 419 (the “Proxy Statement”)
pursuant to which Dignyte’s stockholders must vote at a special meeting of
stockholders to approve, among other thing, this Agreement and the transactions
contemplated herein; (ii) the filing of a Form 8-K with the Commission within
four (4) business days after the execution of this Agreement and of the Closing
Date; and (iii) any filing required by FINRA. The execution, delivery and
performance by Dignyte of this Agreement has been duly authorized by all
necessary corporate action and do not require from Dignyte’s Board any consent
or approval that has not been validly and lawfully obtained. Except as provided
for in the first sentence of this paragraph, the execution, delivery and
performance by Dignyte of this Agreement requires no authorization, consent,
approval, license, exemption of or filing or registration with any Governmental
Authority or other Person other than such other customary filings with the
Commission for transactions of the type contemplated by this Agreement.

(c)No Violation. Neither the execution nor the delivery by Dignyte of this
Agreement, nor the consummation or performance by Dignyte of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the Organizational
Documents of Dignyte; (b) contravene, conflict with, constitute a default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any Lien under, any agreement or instrument to
which Dignyte is a party or by which the properties or assets of Dignyte are
bound; (c) contravene, conflict with, or result in a violation of, any Law or
Order to which Dignyte, or any of the properties or assets owned or used by
Dignyte, may be subject; or (d) contravene, conflict with, or result in a
violation of, the terms or requirements of, or give any Governmental Authority
the right to revoke, withdraw, suspend, cancel, terminate or modify, any
licenses, permits, authorizations, approvals, franchises or other rights held by
Dignyte or that otherwise relate to the business of, or any of the properties or
assets owned or used by, Dignyte, except, in the case of clauses (b), (c), or
(d), for any such contraventions, conflicts, violations, or other occurrences as
would not have a Material Adverse Effect.

 

3

 

(d)Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the parties hereto and thereto other than
Dignyte, this Agreement is duly authorized, executed and delivered by Dignyte
and constitutes the legal, valid and binding obligations of Dignyte, enforceable
against Dignyte in accordance with their respective terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar Laws affecting the enforcement of creditors rights
generally.

(e)Securities Laws. Assuming the accuracy of the representations and warranties
of the Shareholders, contained in Section 4 and Exhibits D and E, the issuance
of the Dignyte Stock pursuant to this Agreement will be when issued in
accordance with the terms of this Agreement, issued in accordance with
exemptions from the registration and prospectus delivery requirements of the
Securities Act and the registration permit or qualification requirements of all
applicable state securities laws.

 

(b)The authorized capital stock of Dignyte consists of 100,000,000 shares of
common stock, $0.001 par value per share, of which, 10,897,000 shares are issued
and outstanding. Dignyte also has 10,000,000 shares of blank check preferred
stock authorized with none issued or outstanding. To the knowledge of Dignyte,
all issued and outstanding shares of Dignyte’s common stock are fully paid and
nonassessable.

 

(c)Other than as set forth on Schedule 3(c) attached hereto, there are no
subscription rights, options, warrants, convertible securities, or other rights
(contingent or otherwise) presently outstanding, for the purchase, acquisition,
or sale of the capital stock of Dignyte, or any securities convertible into or
exchangeable for capital stock of Dignyte or other securities of Dignyte, from
or by Dignyte. There are no outstanding obligations of Dignyte to retire,
repurchase, redeem or otherwise acquire any of its outstanding shares of capital
stock of, or other ownership interests in, Dignyte or to provide funds to or
make any investment (in the form of a loan, capital contribution or otherwise)
in any other Person and there will be none of the foregoing outstanding at the
Closing.

 

(d)Dignyte has no subsidiaries.

 

(e)Subject to the application of Rule 419 to this Agreement and the transaction
contemplated thereby, the execution of this Agreement and performance by Dignyte
hereunder has been duly authorized by all requisite corporate action on the part
of Dignyte, and this Agreement constitutes a valid and binding obligation of
Dignyte, and Dignyte’s performance hereunder will not violate any provision of
any charter, bylaw, indenture, mortgage, lease, or agreement, or any order,
judgment, decree, or, to Dignyte’s knowledge any law or regulation, to which any
property of Dignyte is subject or by which Dignyte is bound.

 

4

 



 

(f)As set forth on Schedule 3(f), Dignyte has minimal assets and liabilities.
Any liabilities shall not be greater than $50,000.00 at closing. It is also
anticipated that Dignyte shall have approximately $62,861.00 in cash at closing,
assuming the completion of all of its current initial public offering.

 

(g)There is no litigation or proceeding pending or to Dignyte’s knowledge
threatened against or relating to Dignyte, its properties or business.

 

(h)Other than professional retainer agreements for the provision of legal and
accounting services to Dignyte, Dignyte is not a party to any material contract.
For purposes of this Agreement “material” shall mean any contract, debt,
liability, claim or other obligation valued or otherwise worth $2,000 or more.

 

(i)Other than Mr. Andreas A. McRobbie-Johnson and Ms. Donna S. Moore, Dignyte
has no officers, directors or employees.

 

(j)Other than Mr. McRobbie Johnson who owns 10,000,000 shares of Dignyte’s
common stock, no current officer, director, affiliate or person known to Dignyte
to be the record or beneficial owner of in excess of 5% of Dignyte’s common
stock, or any person known to be an associate of any of the foregoing is a party
adverse to Dignyte or has a material interest adverse to Dignyte in any material
pending legal proceeding.

 

(k)Dignyte has filed in correct form all federal, state, and other tax returns
of every nature required to be filed by it and has paid all taxes and all
assessments, fees and charges which it is obligated to pay by federal, state or
other taxing authority to the extent that such taxes, assessments, fees and
charges have become due. Dignyte has also paid all taxes which do not require
the filing of returns and which are required to be paid by it. To the extent
that tax liabilities have accrued, but have not become payable, they have been
adequately reflected as liabilities on the books of Dignyte.

 

(l)Dignyte will be provided the opportunity to perform all due diligence
investigations of eWellness and its business and valuations as it deems
necessary or appropriate or as otherwise required by application of Rule 419 to
any proposed transaction involving Dignyte, and to ask questions of the officers
and directors of eWellness. Dignyte will have access to all documents and
information about eWellness and will review sufficient information to allow it
to evaluate the merits and risks of the transactions contemplated by this
Agreement so as to discharge its obligations in compliance with Rule 419.

 

(o)Dignyte is acquiring the eWellness Shares to be transferred to it under this
Agreement for investment and not with a view to the sale or distribution
thereof.

 

(p)Dignyte is a publicly reporting company pursuant to Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) and is in compliance
with all reporting requirements of the Act. Dignyte’s Form 10-K for the period
ending December 31, 2013, and any other periodic filings made by Dignyte as
filed with the Commission, including all exhibits, documents and attachments
thereto, are true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make any statement therein not materially
misleading.

 

5

 

 

(q)Compliance with Laws. The business and operations of Dignyte have been and
are being conducted in accordance with all applicable Laws and Orders. Dignyte
has not received notice of any violation (or any Proceeding involving an
allegation of any violation) of any applicable Law or Order by or affecting
Dignyte and, to the knowledge of Dignyte, no Proceeding involving an allegation
of violation of any applicable Law or Order is threatened or contemplated.
Dignyte is not subject to any obligation or restriction of any kind or
character, nor is there, to the knowledge of Dignyte, any event or circumstance
relating to Dignyte that materially and adversely affects in any way its
business, properties, assets or prospects or that prohibits Dignyte from
entering into this Agreement or would prevent or make burdensome its performance
of or compliance with all or any part of this Agreement or the consummation of
the transactions contemplated hereby.

(r)No Brokers or Finders. Except as disclosed in Schedule 3(r), no Person has,
or as a result of the transactions contemplated herein will have, any right or
valid claim against Dignyte for any commission, fee or other compensation as a
finder or broker, or in any similar capacity.

 

(s)Changes. Except as set forth on Schedule 3(s), Dignyte has conducted its
business in the usual and ordinary course of business consistent with past
practice.

 

(t)Interested Party Transactions. Except as set forth on Schedule 3(t), no
officer, director or stockholder of Dignyte or any Affiliate or “associate” (as
such term is defined in Rule 405 of the Commission under the Securities Act) of
any such Person, has or has had, either directly or indirectly, (1) an interest
in any Person which (a) furnishes or sells services or products which are
furnished or sold or are proposed to be furnished or sold by Dignyte, or (b)
purchases from or sells or furnishes to, or proposes to purchase from, sell to
or furnish Dignyte any goods or services; or (2) a beneficial interest in any
contract or agreement to which Dignyte is a party or by which it may be bound or
affected.

 

(u)Governmental Inquiries. Dignyte has provided to the Shareholders a copy of
each material written inspection report, questionnaire, inquiry, demand or
request for information received by Dignyte from any Governmental Authority, and
Dignyte’s response thereto, and each material written statement, report or other
document filed by Dignyte with any Governmental Authority.

 

(v)Bank Accounts and Safe Deposit Boxes. Except as set forth on Schedule 3(v),
Dignyte does not have any bank or other deposit or financial account, nor does
Dignyte have any lock boxes or safety deposit boxes.

 

(w)Title to Properties. Dignyte owns (with good and marketable title in the case
of real property) or holds under valid leases the rights to use all real
property, plants, machinery, equipment and other personal property, if any, as
set forth in its financial statements included in its Form 10-K for the year
ended December 31, 2013 as filed with the Commission, free and clear of all
Liens, except Permitted Liens. For purposes of this Agreement, “Permitted Liens”
means with respect to any Person (A) such imperfections of title, easements,
encumbrances or restrictions which do not materially impair the current use of
such Person’s or any of its Subsidiary’s assets, (B) materialmen’s, mechanics’,
carriers’, workmen’s, warehousemen’s, repairmen’s and other like Liens arising
in the ordinary course of business, or deposits to obtain the release of such
Liens, (C) Liens for Taxes not yet due and payable, or being contested in good
faith, and (D) purchase money Liens incurred in the ordinary course of business.

 

6

 

 

(x)Dignyte has no stock option plans providing for the grant by Dignyte of stock
options to directors, officers or employees.

 

(y)Money Laundering Laws. The operations of Dignyte is and has been conducted at
all times in compliance with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all U.S. and non-U.S. jurisdictions,
the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority (collectively, the “Money Laundering Laws”) and no Proceeding
involving Dignyte with respect to the Money Laundering Laws is pending or, to
the knowledge of Dignyte, threatened.

 

(z)Board Recommendation. Dignyte’s Board, by unanimous written consent, has
determined that this Agreement and the transactions contemplated by this
Agreement are advisable and in the best interests of Dignyte’s stockholders and
has duly authorized this Agreement and the transactions contemplated by this
Agreement, subject to shareholder consent as required under Rule 419.

 

(aa)Certain Registration Matters. Except as set forth on Schedule 3(aa), Dignyte
has not granted or agreed to grant any person any rights (including “piggy-back
registration rights) to have any securities of Dignyte registered with the
Commission or any other Governmental Authority that have not been satisfied.

 

4.Representations and Warranties of the Shareholders and eWellness.

 

The Shareholders and eWellness, severally and not jointly, represent and warrant
as follows:

 

(a)eWellness is a corporation duly organized, validly existing, and in good
standing under the laws of Nevada and is licensed or qualified as a foreign
corporation in all places in which the nature of its business or the character
or ownership of its properties makes such licensing or qualification necessary.
The authorized capital stock of eWellness consists of 100,000,000 shares of
common stock, $0.001 par value per share, of which, 9,000,000 shares are issued
and outstanding. To the knowledge of eWellness and the Shareholders, all issued
and outstanding shares of eWellness’s common stock are fully paid and
nonassessable.

 

(b)There are no agreements purporting to restrict the transfer of the eWellness
Shares, nor any voting agreements, voting trusts or other arrangements
restricting or affecting the voting of the eWellness Shares. The eWellness
Shares held by the Shareholders are duly and validly issued, fully paid and
non-assessable, and issued in full compliance with all federal, state, and local
laws, rules and regulations. Other than as set forth on Schedule 4(c) attached
hereto, there are no subscription rights, options, warrants, convertible
securities, or other rights (contingent or otherwise) presently outstanding, for
the purchase, acquisition, or sale of the capital stock of eWellness, or any
securities convertible into or exchangeable for capital stock of eWellness or
other securities of eWellness, from or by eWellness.

 

7

 

 

(c)The Shareholders have full right, power and authority to sell, transfer and
deliver the eWellness Shares, and upon delivery of the certificates therefor as
contemplated in this Agreement, the Shareholders will transfer to Dignyte valid
and marketable title to the eWellness Shares, including all voting and other
rights to the eWellness Shares free and clear of all pledges, liens, security
interests, adverse claims, options, rights of any third party, or other
encumbrances. Each of the Shareholders owns and holds that number and percentage
of eWellness Shares that are listed opposite their names on Exhibit A attached
hereto.

 

(d)There is no litigation or proceeding pending, or to any eWellness
Shareholder’s knowledge, threatened, against or relating to eWellness or to the
eWellness Shares.

 

(e)eWellness has filed in correct form all tax returns of every nature required
to be filed by it in its home jurisdiction or otherwise and has paid all taxes
as shown on such returns and all assessments, fees and charges received by it to
the extent that such taxes, assessments, fees and charges have become due.
eWellness has also paid all taxes which do not require the filing of returns and
which are required to be paid by it. To the extent that tax liabilities have
accrued, but have not become payable, they have been adequately reflected as
liabilities on the books of eWellness.

 

(f)The financial statements of eWellness as at December 31, 2013 and for the two
fiscal years then ended, that have been provided to Dignyte have been prepared
consistent with U.S. Generally Accepted Accounting Principles (“GAAP”) and
fairly present the assets and liabilities of eWellness as of the date of such
statements.

 

(g)The current residence address or principal place of business (for any
non-individual shareholder) of the Shareholders is as listed on Exhibit A
attached hereto.

 

(h)The Shareholders have had the opportunity to perform all due diligence
investigations of Dignyte and its business as they have deemed necessary or
appropriate and to ask questions of Dignyte’s officers and directors and have
received satisfactory answers to all of their questions. The Shareholders have
had access to all documents and information about Dignyte, including, but not
limited to, Dignyte’s current and periodic reports filed with the U.S.
Securities and Exchange Commission, and have reviewed sufficient information to
allow them to evaluate the merits and risks of the acquisition of the Dignyte
Stock.

 

(i)The Shareholders are acquiring the Dignyte Stock for their own account (and
not for the account of others) for investment and not with a view to the
distribution therefor. The Shareholders will not sell or otherwise dispose of
the Dignyte Stock without registration under the Securities Act of 1933, as
amended, or an exemption therefrom, and the certificate or certificates
representing the Dignyte Stock will contain a legend to the foregoing effect. By
its execution of this Agreement, the Shareholder represents and warrants to the
Dignyte that the Shareholder is an Accredited Investor and/or not U.S. Person.

 

8

 



 

(j)Additional Representations and Warranties of the Shareholder as an Accredited
Investor. The Shareholder further makes the representations and warranties to
Dignyte set forth on Exhibit D.

 

(k)Additional Representations and Warranties of the Shareholder as a Non-U.S.
Person. The Shareholder further makes the representations and warranties to
Dignyte set forth on Exhibit E.

 

(l)Stock Legends. The Shareholder hereby agrees with Dignyte as follows:

 

i.Securities Act Legend - Accredited Investor. The certificate(s) evidencing the
Digynte Stock issued to the Shareholder, and each certificate issued in transfer
thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO DIGNYTE
AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO
DIGNYTE, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

ii.Securities Act Legend - Non-U.S. Person. The certificate(s) evidencing the
Dignyte Stock issued to the Shareholder and each certificate issued in transfer
thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO DIGNYTE, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO DIGNYTE AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION
ARE REASONABLY SATISFACTORY TO DIGNYTE, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

9

 



iii.Other Legends. The certificate(s) representing such Dignyte Stock, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable Law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

iv.Opinion. The Shareholder will not transfer any or all of Dignyte’s Stock
pursuant to Regulation S or absent an effective registration statement under the
Securities Act and applicable state securities law covering the disposition of
the Shareholder’s Dignyte Stock, as the case may be, without first providing
Dignyte with an opinion of counsel (which counsel and opinion are reasonably
satisfactory to Dignyte) to the effect that such transfer will be made in
compliance with Regulation S or will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. state securities laws.

 

v.Consent. The Shareholders understand and acknowledge that Dignyte may refuse
to transfer the Dignyte Stock, unless the Shareholders comply with this Section
4(l) and any other restrictions on transferability set forth in Exhibits D and
E. The Shareholders consent to Dignyte making a notation on its records or
giving instructions to any transfer agent of Dignyte’s Common Stock in order to
implement the restrictions on transfer of the Dignyte Stock.

 

(m)The Shareholder understands that the Dignyte Stock are being offered and sold
to the Shareholder in reliance upon the truth and accuracy of the
representations, warranties, agreements and understandings of the Shareholder
set forth in this Agreement, in order that Dignyte may determine the
applicability and availability of the exemptions from registration of the
Dignyte Stock on which Dignyte is relying.

 

10

 

  

5.Conduct Prior to the Closing.

 

Dignyte, eWellness and the Shareholders covenant that between the date of this
Agreement and the Closing as to each of them:

 

(a)Other than as contemplated herein, no change will be made in the charter
documents, by-laws, or other corporate documents of Dignyte or eWellness.

 

(b)Dignyte, eWellness and the Shareholders will each use its best efforts to
maintain and preserve Dignyte and eWellness’s business organization, employee
relationships, and goodwill intact, and will not enter into any material
commitment except in the ordinary course of business.

 

(c)None of the Shareholders will sell, transfer, assign, hypothecate, lien, or
otherwise dispose or encumber the eWellness Shares owned by them.

 

(d)The Shareholders and eWellness will use their best efforts to maintain and
preserve the business organization, employee relationships and goodwill intact
of eWellness, and will not allow eWellness to enter into any material commitment
except in the ordinary course of business.

 

(e)eWellness will provide Dignyte with such financial and other information
concerning its financial statements, business and operations as may be
reasonably required by Dignyte in connection with its efforts to reconfirm the
investment of Dignyte’s shareholders in accordance with the procedures set forth
in Rule 419.

 

(f)Each of Dignyte and eWellness will conduct its respective business in the
ordinary course and in such a manner so that the representations and warranties
contained herein shall continue to be true and correct in all material respects
as of the Closing as if made at and as of the Closing Without the prior written
consent of Dignyte or eWellness, except as required or specifically contemplated
hereby, each party shall not undertake or fail to undertake any action if such
action or failure would render any of said warranties and representations untrue
in any material respect as of the Closing.

 

(g)Parties hereto shall give to the representative of the other parties prompt
written notice of the occurrence or existence of any event, condition or
circumstance occurring which would constitute a violation or breach of this
Agreement by such party or which would render inaccurate in any material respect
any of such party’s representations or warranties herein.

 

6.Conditions to Obligations of the Shareholders and eWellness.

 

The Shareholders and eWellness’s obligations to complete the transactions
contemplated herein are subject to fulfillment on or before the Closing of each
of the following conditions, unless waived in writing by the Shareholders or
eWellness, as appropriate:

 

(a)The representations and warranties of Dignyte set forth herein will be true
and correct at the Closing as though made at and as of that date, except as
affected by the transactions contemplated hereby.

 

(b)Dignyte will have performed all covenants required by this Agreement to be
performed by it on or before the Closing.

 

(c)This Agreement will have been approved by the Board of Directors of Dignyte.

 

11

 

  

(d)Dignyte will have delivered to the Shareholders and EWellness the documents
set forth below in form and substance reasonably satisfactory to counsel for the
Shareholders, to the effect that:

 

(i)Dignyte is a corporation duly organized, validly existing, and in good
standing by providing a certificate of good standing from Nevada’s Secretary of
State;

 

(ii)Dignyte’s authorized capital stock is as set forth herein;

 

(iii)Certified copies of the resolutions of the board of directors of Dignyte
authorizing the execution of this Agreement and the consummation hereof; and

 

(iv)Any further document as may be reasonably requested by counsel to the
Shareholders and eWellness in order to substantiate any of the representations
or warranties of Dignyte set forth herein.

 

(v)A certificate executed by an officer of Dignyte, certifying the satisfaction
of the conditions specified in Sections 6(a) and (b) relating to Dignyte.

 

(v) a Secretary’s Certificate, dated the Closing Date certifying attached copies
of (A) the Organizational Documents of Dignyte, (B) the resolutions of Dignyte’s
Board approving this Agreement and the transactions contemplated hereby,
including those actions specified in Section 6(g) below; (C) the resolution from
Mr. McRobbie-Johnson and (D) the incumbency of each authorized officer of
Dignyte signing this Agreement and any other agreement or instrument
contemplated hereby to which Dignyte is a party;

 

(vi)each of this Agreement and any related agreement to which Dignyte is a
party, duly executed.

 

(e)There will have occurred no material adverse change in the business,
operations or prospects of Heritage.

 

(f)Dignyte will have received written consent (in a form acceptable to counsel
for the Shareholders and eWellness) from Mr. Andreas A. McRobbie-Johnson
agreeing to cancel back to Dignyte at or prior to Closing 5,000,000 shares of
Dignyte Common Stock he owns. Mr. McRobbie shall also agree to transfer
3,100,000 shares of his Dignyte common stock to parties designated by eWellness
and 1,500,000 shares of his common stock to Summit Capital.

 

(g)Dignyte Board Resolutions (i) appointing Douglas MacLellan to serve as
Chairman of Dignyte to be effective at the Effective Time; (ii) appointing
Darwin Fogt, Curtis Hollister and David Markowski as members of Dignyte’s Board;
(iii) accepting the resignation of Andreas A McRobbie-Johnson, Dignyte’s sole
director and of Andreas A McRobbie-Johnson and Donna S. Moore from all of their
respective positions with Dignyte, and (iv) appointing Darwin Fogt as President,
Chief Executive Officer, David Markowski as Chief Financial Officer, Secretary
and Treasurer, Curtis Hollister as CTO and Douglas MacLellan as Chairman of the
Board and assistant Secretary of Dignyte to be effective at the Closing.

 

 



12

 

 

(i)A statement from Dignyte’s transfer agent regarding the number of issued and
outstanding shares of common stock immediately before the Closing;

 

(j)The written resignation of the following persons from Dignyte on the Closing
Date:

 

i.Andreas A McRobbie-Johnson, as Dignyte’s sole director and from each of his
positions as CEO and President; and,

 

ii.Donna S. Moore as CFO and Chief Accounting Officer.

 

7.Conditions to Obligations of Dignyte

 

Dignyte’s obligation to complete the transaction contemplated herein will be
subject to fulfillment on or before the Closing of each of the following
conditions, unless waived in writing by the Dignyte, as appropriate:

 

(a)The representations and warranties of the Shareholders and eWellness set
forth herein will be true and correct at the Closing as though made at and as of
that date, except as affected by the transactions contemplated hereby.

 

(b)The Shareholders and eWellness will have performed all covenants required by
this Agreement to be performed by them on or before the Closing.

 

(c)This Agreement will have been approved by the Board of Directors of
eWellness.

 

(d)eWellness and/or the Shareholders will have delivered to Dignyte the
documents set forth below in form and substance reasonably satisfactory to
counsel for Dignyte, to the effect that:

 

(i)eWellness is a corporation duly organized, validly existing, and in good
standing;

 

(ii)eWellness’s authorized capital stock is owned as set forth herein and in
Exhibit A; and

 

(iii)Certified copies of the resolutions of the board of directors of eWellness
authorizing the execution of this Agreement and the consummation hereof; and

 

(iv)Any further document as may be reasonably requested by counsel to Dignyte in
order to substantiate any of the representations or warranties of the
Shareholders and eWellness set forth herein.

 

(v)A certificate executed by an officer of eWellness, certifying the
satisfaction of the conditions specified in Sections 7(a) and (b) relating to
eWellness.

 

(v) each of this Agreement and any related agreement to which eWellness and the
Shareholder is a party, duly executed.

 

13

 

  

(e)There will have occurred no material adverse change in the business,
operations or prospects of eWellness.

 

(f)Dignyte shall have received the consent of its legal counsel to proceed with
the transaction pursuant to confirmation by such legal counsel of compliance by
Dignyte with all rules and laws applicable to the proposed transaction,
including, but not limited to Rule 419.

 

(g)There must not have been made or threatened by any Person any claim asserting
that such Person (a) is the holder of, or has the right to acquire or to obtain
beneficial ownership of the Shares or any other stock, voting, equity, or
ownership interest in, eWellness, or (b) is entitled to all or any portion of
Dignyte Stock.

 

(h)Dignyte shall have received Proof of closing of the Financing.

 

(i)Dignyte shall have received Stockholders’ Approval.

 

 

8.Additional Covenants.

 

(a)Private Financing. Prior to the Closing, eWellness shall complete a private
financing pursuant to which it shall receive aggregate gross proceeds of up to
$1,200,000 as consideration for the issuance of at least $200,000 in convertible
promissory notes, which are convertible into an aggregate of at least 400,000
shares of eWellness Common Stock (the “Financing”).

 

(b)Between the date of this Agreement and the Closing, the Shareholders, with
respect to eWellness, eWellness with respect to itself and Dignyte, with respect
to itself, will, and will cause their respective representatives to, (i) afford
the other parties and their representatives access to their personnel,
properties, contracts, books and records, and other documents and data, as
reasonably requested by the other party; (ii) furnish the other parties and
their representatives with copies of all such contracts, books and records, and
other existing documents and data as they may reasonably request in connection
with the transaction contemplated by this Agreement; and (iii) furnish the other
parties and their representatives with such additional financial, operating, and
other data and information as they may reasonably request. The Shareholders will
cause eWellness to provide to Dignyte and Dignyte will provide to the
Shareholders, complete copies of all material contracts and other relevant
information on a timely basis in order to keep the other parties fully informed
of the status of their respective businesses and operations.

 

(c)eWellness will deliver copies of its corporate books and records to Dignyte
at Closing.

 

14

 



 

(d)Other than as set forth in Section 10 below, the parties agree that they will
not make, and the Shareholders will not permit eWellness to make, any public
announcements relating to this Agreement or the transactions contemplated herein
without the prior written consent of the other parties, except as may be
required upon the written advice of counsel to comply with applicable laws or
regulatory requirements after consulting with the other parties hereto and
seeking their consent to such announcement.

 

(e)Dignyte shall cause a meeting of its stockholders (the “Stockholders’
Meeting”) to be duly called and held as soon as reasonably practicable for the
purpose of voting on the adoption and approval of, among others, this Agreement
and the transactions contemplated thereby. Subject to its fiduciary duties, the
Dignyte Board of Directors shall recommend to its stockholders that they vote in
favor of the adoption of such matters. In connection with the Stockholders’
Meeting, Dignyte (a) will use commercially reasonable efforts to file with the
SEC as promptly as practicable the Proxy Statement, which shall serve as a proxy
statement pursuant to Section 14(a), Regulation 14A, and Schedule 14A under the
Exchange Act and all other proxy materials for such meeting, (b) upon receipt of
approval from the SEC, will mail to its stockholders the Proxy Statement and
other proxy materials, (c) will use commercially reasonable efforts to obtain
the necessary approvals by its stockholders of this Agreement and the
transactions contemplated hereby (the “Stockholder Approval”), and (d) will
otherwise comply with all legal requirements applicable to the Stockholders’
Meeting.

 

(f)Between the date of this Agreement and the Closing Date, eWellness will
permit Dignyte and its representatives reasonable access to all of the books and
records of eWellness reasonably necessary for the preparation and amendment of
the Proxy Statement and such other filings or submissions in accordance with the
Commission rules and regulations as are necessary to consummate the transactions
contemplated by this Agreement and as are necessary to respond to requests of
the Commission’s staff.

 

(g)Cooperation; Consents. Prior to the Closing, each party shall cooperate with
the other parties and shall (i) in a timely manner make all necessary filings
with, and conduct negotiations with, all authorities and other Persons the
consent or approval of which, or the license or permit from which is required
for the consummation of the transactions contemplated hereby and (ii) provide to
each other party such information as the other party may reasonably request in
order to enable it to prepare such filings and to conduct such negotiations.

 

9.Expenses.

 

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the transactions
contemplated by this Agreement, including all fees and expenses of agents,
representatives, counsel, and accountants. In the event of termination of this
Agreement, the obligation of each party to pay its own expenses will be subject
to any rights of such party arising from a breach of this Agreement by another
party.

 

15

 

  

10.Public Announcements.

 

Dignyte shall promptly, but no later than four (4) business days following the
effective date of this Agreement, issue a press release disclosing the
transactions contemplated hereby. Dignyte shall also file with the Commission a
Form 8-K describing the material terms of the transactions contemplated hereby
as soon as practicable following the Closing Date but in no event more than four
(4) business days following the Closing Date. Prior to the Closing Date, Dignyte
and eWellness shall consult with each other in issuing the Form 8-K, the press
release and any other press releases or otherwise making public statements or
filings and other communications with the Commission or any regulatory agency or
stock market or trading facility with respect to the transactions contemplated
hereby and neither party shall issue any such press release or otherwise make
any such public statement, filings or other communications without the prior
written consent of the other, which consent shall not be unreasonably withheld
or delayed, except that no prior consent shall be required if such disclosure is
required by law, in which case the disclosing party shall provide the other
party with prior notice of no less than three (3) calendar days, of such public
statement, filing or other communication and shall incorporate into such public
statement, filing or other communication the reasonable comments of the other
party.

 

11.Confidentiality.

 

(a) Dignyte, eWellness and the Shareholders will maintain in confidence, and
will cause their respective directors, officers, employees, agents, and advisors
to maintain in confidence, any written, oral, or other information obtained in
confidence from another party in connection with this Agreement or the
transactions contemplated by this Agreement, unless (x) such information is
already known to such party or to others not bound by a duty of confidentiality
or such information becomes publicly available through no fault of such party,
(y) the use of such information is necessary or appropriate in obtaining any
consent or approval required for the consummation of the transactions
contemplated by this Agreement, or (z) the furnishing or use of such information
is required by or necessary or appropriate in connection with legal proceedings.

 

(b) In the event that any party is required to disclose any information of
another party pursuant to clause (y) or (z) of Section 11(a), the party
requested or required to make the disclosure (the “disclosing party”) shall
provide the party that provided such information (the “providing party”) with
prompt notice of any such requirement so that the providing party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section 11(b). If, in the absence of a protective order or
other remedy or the receipt of a waiver by the providing party, the disclosing
party is nonetheless, in the opinion of counsel, legally compelled to disclose
the information of the providing party, the disclosing party may, without
liability hereunder, disclose only that portion of the providing party’s
information which such counsel advises is legally required to be disclosed,
provided that the disclosing party exercises its reasonable efforts to preserve
the confidentiality of the providing party’s information, including, without
limitation, by cooperating with the providing party to obtain an appropriate
protective order or other relief assurance that confidential treatment will be
accorded the providing party’s information.

 

(c) If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy all of such written information each party has
regarding the other party.

 

16

 

 

12.Termination.

 

a. This Agreement may be terminated at any time prior to the Closing Date
contemplated hereby by:

 

i.mutual agreement of Dignyte and eWellness;

 

ii.Dignyte, if there has been a material breach by eWellness or any of the
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of eWellness or the Shareholders that is not
cured, to the reasonable satisfaction of Dignyte, within ten business days after
notice of such breach is given by Dignyte;

 

iii.eWellness, if there has been a material breach by Dignyte of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Dignyte that is not cured by the breaching party, to the reasonable
satisfaction of Dignyte, within ten business days after notice of such breach is
given by Dignyte;

 

iv.Dignyte or eWellness, if the entire Transaction, is not closed by July 1,
2014, unless the parties hereto agree to extend such date in writing;

 

v.Dignyte or eWellness if any permanent injunction or other order of a
governmental entity of competent authority preventing the consummation of the
Transaction contemplated by this Agreement has become final and non-appealable.

 

b. Effect of Termination. In the event of the termination of this Agreement as
provided in Section 12, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.

 

13.Expenses.

 

Whether or not the Closing is consummated, each of the parties will pay all of
his, her, or its own legal and accounting fees and other expenses incurred in
the preparation of this Agreement and the performance of the terms and
provisions of this Agreement.

 

14.Survival of Representations and Warranties.

 

The representations and warranties of the Shareholders and Dignyte set out in
this Agreement will survive Closing for a period twelve months.

 

15.Waiver.

 

Any failure on the part of the parties hereto to comply with any of their
obligations, agreements, or conditions hereunder may be waived in writing by the
party to whom such compliance is owed.

 

17

 



 

16.Brokers.

 

Each party agrees to indemnify and hold harmless the other parties against any
fee, loss, or expense arising out of claims by brokers or finders employed or
alleged to have been employed by the indemnifying party.

 

17.Notices.

 

All notices and other communications under this Agreement must be in writing and
will be deemed to have been given if delivered in person or sent by prepaid
first-class certified mail, return receipt requested, or recognized commercial
courier service, as follows:

 

If to Dignyte, to:

Laura Anthony, Esq.

Legal & Compliance, LLC

330 Clematis Street, Suite 217

West Palm Beach, FL 33401

(561) 514-0936

 

If to the Shareholders or eWellness to:

eWellness Corporation

c/o Hunter Taubman Weiss LLP

130 West 42 Street, Floor 10

New York, NY 10036

Attn: Louis Taubman

212-732-7184

 

18.Definitions.

 

Unless the context otherwise requires, the terms defined in this Section 18 will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.

 

a.“Accredited Investor” has the meaning set forth in Regulation D under the
Securities Act and set forth on Exhibit B.

b.“Affiliate” shall mean, with respect to any Person, any other Person that (a)
directly or indirectly, whether through one or more intermediaries or otherwise,
controls or is controlled by or is under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings
“controlled by” and “under common control with”) of a Person means the power,
direct or indirect, to direct or cause the direction of the management and
policies of such Person, whether through ownership of voting securities, by
contract or otherwise. For the purposes of this definition, a Person shall be
deemed to control any of his or her immediate family members.

c.“Code” means the Internal Revenue Code of 1986, as amended.

d.“Commission” means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act and the Exchange Act.

e.“Exhibits” means the several exhibits referred to and identified in this
Agreement.

f.“FINRA” means the Financial Industry Regulatory Authority.

 

18

 



 

g.“GAAP” means, with respect to any Person, United States generally accepted
accounting principles applied on a consistent basis with such Person’s past
practices.

h.“Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.

i.“Laws” means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

j.“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.

k.“Material Adverse Effect” means any event, change or effect that is materially
adverse to the condition (financial or otherwise), properties, assets,
liabilities, business, operations or results of operations of a party to this
Agreement, taken as a whole.

l.“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.

m.“Organizational Documents” means (a) the articles or certificate of
incorporation and the by-laws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.

n.“Person” means all natural persons, corporations, business trusts,
associations, companies, partnerships, limited liability companies, joint
ventures and other entities, governments, agencies and political subdivisions.

o.“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.

p.“Regulation S” means Regulation S under the Securities Act, as the same may be
amended from time to time, or any successor statute.

q.“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.

r.“Taxes” means all foreign, federal, state or local taxes, charges, fees,
levies, imposts, duties and other assessments, as applicable, including, but not
limited to, any income, alternative minimum or add-on, estimated, gross income,
gross receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and “Tax” means any of the foregoing Taxes.

s.“U.S.” means the United States of America.

t.“U.S. Person” has the meaning set forth in Regulation S under the Securities
Act and set forth on Exhibit C hereto.

 

19

 



 

19. Signature. By signing the Signature Pages attached hereto, each of Dignyte,
eWellness and the Shareholders agree that they have reviewed and agree with the
information set forth in the Capitalization Table.

 

20.General Provisions.

 

(a)This Agreement will be governed by and under the laws of the State of Nevada,
USA without giving effect to conflicts of law principles. If any provision
hereof is found invalid or unenforceable, that part will be amended to achieve
as nearly as possible the same effect as the original provision and the
remainder of this Agreement will remain in full force and effect.

 

(b)Any dispute arising under or in any way related to this Agreement will be
submitted to binding arbitration before a single arbitrator by the American
Arbitration Association in accordance with the Association’s commercial rules
then in effect. The arbitration will be conducted in Las Vegas, Nevada. The
decision of the arbitrator will set forth in reasonable detail the basis for the
decision and will be binding on the parties. The arbitration award may be
confirmed by any court of competent jurisdiction.

 

(c)In any adverse action, the parties will restrict themselves to claims for
compensatory damages and/or securities issued or to be issued and no claims will
be made by any party or affiliate for lost profits, punitive or multiple
damages.

 

(d)This Agreement constitutes the entire agreement and final understanding of
the parties with respect to the subject matter hereof and supersedes and
terminates all prior and/or contemporaneous understandings and/or discussions
between the parties, whether written or verbal, express or implied, relating in
any way to the subject matter hereof. This Agreement may not be altered,
amended, modified or otherwise changed in any way except by a written agreement,
signed by both parties.



 

(e)No party may assign any of its rights under this Agreement without the prior
consent of the other parties. Subject to the preceding sentence, this Agreement
will apply to, be binding in all respects upon, and inure to the benefit of and
be enforceable by the respective successors and permitted assigns of the
parties. Other than as expressly stated herein, nothing expressed or referred to
in this Agreement will be construed to give any Person other than the parties to
this Agreement any legal or equitable right, remedy, or claim under or with
respect to this Agreement or any provision of this Agreement. This Agreement and
all of its provisions and conditions are for the sole and exclusive benefit of
the parties to this Agreement and their successors and assigns

 

(g)The parties agree to take any further actions and to execute any further
documents which may from time to time be necessary or appropriate to carry out
the purposes of this Agreement.

 

20

 



 

(h)The headings of the Sections, paragraphs and subparagraphs of this Agreement
are solely for convenience of reference and will not limit or otherwise affect
the meaning of any of the terms or provisions of this Agreement. The references
in this Agreement to Sections, unless otherwise indicated, are references to
sections of this Agreement.

 

(i)This Agreement may be executed in counterparts, each one of which will
constitute an original and all of which taken together will constitute one
document. This Agreement may be executed by delivery of a signed signature page
by fax to the other parties hereto and such fax execution and delivery will be
valid in all respects and deemed to be an original thereof.

 

(j)The rights and remedies of the parties to this Agreement are cumulative and
not alternative. Neither the failure nor any delay by any party in exercising
any right, power, or privilege under this Agreement or the documents referred to
in this Agreement will operate as a waiver of such right, power, or privilege,
and no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

(k)The headings of Sections in this Agreement are provided for convenience only
and will not affect its construction or interpretation. All references to
“Section” or “Sections” refer to the corresponding Section or Sections of this
Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.

 

SIGNATURE PAGE FOLLOWS

 

21

 

 

EXECUTED as of the date first written above by:       DIGNYTE, INC.         By:
/s/ Andreas A. McRobbie-Johnson     Andreas A. McRobbie-Johnson,     as CEO    
    By: /s/ Andreas A. McRobbie-Johnson     Andreas A. McRobbie-Johnson,     in
his personal capacity         eWellness Corporation         By: /s/ Douglas C.
MacLellan      Mr. Douglas C. MacLellan, Chairman  

 

Shareholder signature page follows

 

22

 



COUNTERPART SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.

 

  SHAREHOLDER:         By:     Name:  

 

Circle the category under which you are an “accredited investor” pursuant to
Exhibit B:

 

1          2        3        7        8

 

PRINT EXACT NAME IN WHICH YOU WANT
THE SECURITIES TO BE REGISTERED       Attn:           Address:                  
    Phone No.     Facsimile No.    

 

23

 

 

Exhibit A

 

to

Share Exchange Agreement

 

Shareholder Name and Address  No. of eWellness Shares   No. of Dignyte Shares  
% of Shares to be Issued                Darwin Fogt               
____________________________                ____________________________ 
 2,000,000    2,000,000    14.7% Evolution Physical Therapy               
____________________________                ____________________________ 
 1,000,000    1,000,000    14.7% Douglas MacLellan               
____________________________                ____________________________ 
 3,000,000    3,000,000    29.4% Curtis Hollister               
____________________________                ____________________________ 
 1,650,000    1,650,000    16.2% David Markowski               
____________________________                ____________________________ 
 900,000    900,000    8.8% JFS Investments:               
____________________________   450,000    450,000    4.4%

Douglas Cole

                ____________________________               
____________________________   200,000    200,000    11.8% Total   9,200,000  
 9,200,000    100.0%

 

24

 

 

EXHIBIT B

 

Definition of “Accredited Investor”

 

The term “accredited investor” means:

 

The term “accredited investor” means:

 

(1)A bank as defined in Section 3(a)(2) of the Securities Act, or a savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity; a broker
or dealer registered pursuant to Section 15 of the Securities Exchange Act of
1934; an insurance company as defined in Section 2(13) of the Securities Act; an
investment company registered under the Investment Company Act of 1940 (the
“Investment Company Act”) or a business development company as defined in
Section 2(a)(48) of the Investment Company Act; a Small Business Investment
Company licensed by the U.S. Small Business Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions or any agency or
instrumentality of a state or its political subdivisions for the benefit of its
employees, if such plan has total assets in excess of US $5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974 (“ERISA”), if the investment decision is made by a plan fiduciary, as
defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company, or registered investment advisor, or if the
employee benefit plan has total assets in excess of US $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors.    (2)A private business development company as defined in
Section 202(a)(22) of the Investment Advisers Act of 1940.    (3)An organization
described in Section 501(c)(3) of the Internal Revenue Code, corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of US $5,000,000.    (4)A director or executive officer of Dignyte.   
(5)A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his or her purchase exceeds US $1,000,000.   
(6)A natural person who had an individual income in excess of US $200,000 in
each of the two most recent years or joint income with that person’s spouse in
excess of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year.    (7)A trust, with total
assets in excess of US $5,000,000, not formed for the specific purpose of
acquiring the securities offered, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) (i.e., a person who has such knowledge
and experience in financial and business matters that he is capable of
evaluating the merits and risks of the prospective investment).    (8)An entity
in which all of the equity owners are accredited investors. (If this alternative
is checked, the Shareholder must identify each equity owner and provide
statements signed by each demonstrating how each is qualified as an accredited
investor.)

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

25

 

 

EXHIBIT C

 

Definition of “U.S. Person”

 

(1)“U.S. person” (as defined in Regulation S) means:

 

  (i) Any natural person resident in the United States;         (ii) Any
partnership or corporation organized or incorporated under the laws of the
United States;         (iii) Any estate of which any executor or administrator
is a U.S. person;         (iv) Any trust of which any trustee is a U.S. person;
        (v) Any agency or branch of a foreign entity located in the United
States;         (vi) Any non-discretionary account or similar account (other
than an estate or trust) held by a dealer or other fiduciary for the benefit or
account of a U.S. person;         (vii) Any discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary
organized, incorporated, or (if an individual) resident in the United States;
and         (viii) Any partnership or corporation if:  (A) organized or
incorporated under the laws of any foreign jurisdiction; and (B) formed by a
U.S. person principally for the purpose of investing in securities not
registered under the Securities Act, unless it is organized or incorporated, and
owned, by accredited investors (as defined in Rule 501(a)) who are not natural
persons, estates or trusts.

 

(2) Notwithstanding paragraph (1) above, any discretionary account or similar
account (other than an estate or trust) held for the benefit or account of a
non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States shall not be
deemed a “U.S. person.”     (3) Notwithstanding paragraph (1), any estate of
which any professional fiduciary acting as executor or administrator is a U.S.
person shall not be deemed a U.S. person if:

 

  (i) An executor or administrator of the estate who is not a U.S. person has
sole or shared investment discretion with respect to the assets of the estate;
and         (ii) The estate is governed by foreign law.

 

(4) Notwithstanding paragraph (1), any trust of which any professional fiduciary
acting as trustee is a U.S. person shall not be deemed a U.S. person if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person.

 

26

 

 

(5) Notwithstanding paragraph (1), an employee benefit plan established and
administered in accordance with the law of a country other than the United
States and customary practices and documentation of such country shall not be
deemed a U.S. person.     (6) Notwithstanding paragraph (1), any agency or
branch of a U.S. person located outside the United States shall not be deemed a
“U.S. person” if:

 

  (i) The agency or branch operates for valid business reasons; and         (ii)
The agency or branch is engaged in the business of insurance or banking and is
subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located.

 

(7) The International Monetary Fund, the International Bank for Reconstruction
and Development, the Inter-American Development Bank, the Asian Development
Bank, the African Development Bank, the United Nations, and their agencies,
affiliates and pension plans, and any other similar international organizations,
their agencies, affiliates and pension plans shall not be deemed “U.S. persons.”

 

27

 

 

EXHIBIT D

 

ACCREDITED INVESTOR REPRESENTATIONS

 

The Shareholders further represent and warrant to Dignyte as follows:

 

1. Each Shareholder qualifies as an Accredited Investor on the basis set forth
on its signature page to this Agreement.     2. Each Shareholder has sufficient
knowledge and experience in finance, securities, investments and other business
matters to be able to protect such Shareholder’s interests in connection with
the transactions contemplated by this Agreement.     3. Each Shareholder has
consulted, to the extent that it has deemed necessary, with its tax, legal,
accounting and financial advisors concerning its investment in Dignyte Stock.  
  4. Each Shareholder understands the various risks of an investment in Dignyte
Stock and can afford to bear such risks for an indefinite period of time,
including, without limitation, the risk of losing its entire investment in
Dignyte Stock.     5. The Shareholder has had access to Dignyte’s publicly filed
reports with the Commission.  Each Shareholder has been furnished during the
course of the transactions contemplated by this Agreement with all other public
information regarding Dignyte that such person or entity has requested and all
such public information is sufficient for such person or entity to evaluate the
risks of investing in Dignyte Stock.     6. Each Shareholder has been afforded
the opportunity to ask questions of and receive answers concerning Dignyte and
the terms and conditions of the issuance of Dignyte Stock.     7. Each
Shareholder is not relying on any representations and warranties concerning
Dignyte made by Dignyte or any officer, employee or agent of Dignyte, other than
those contained in this Agreement.     8. Each Shareholder is acquiring Dignyte
Stock for its own account, for investment and not for distribution or resale to
others.     9. Each Shareholder will not sell or otherwise transfer Dignyte
Stock, unless either (a) the transfer of such securities is registered under the
Securities Act or (b) an exemption from registration of such securities is
available.     10. Each Shareholder understands and acknowledges that Dignyte is
under no obligation to register Dignyte Stock for sale under the Securities Act.
    11. Each Shareholder consents to the placement of a legend on any
certificate or other document evidencing Dignyte Stock substantially in the form
set forth in Section 4(l).     12. Each Shareholder represents that the address
furnished on its signature page to this Agreement is its principal business
address.     13. Each Shareholder understands and acknowledges that Dignyte
Stock have not been recommended by any federal or state securities commission or
regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning Dignyte that
has been supplied to such Shareholder and that any representation to the
contrary is a criminal offense.     14. Each Shareholder acknowledges that the
representations, warranties and agreements made by such Shareholder herein shall
survive the execution and delivery of this Agreement and the purchase of Dignyte
Stock.

 

28

 

 

EXHIBIT E

 

NON U.S. PERSON REPRESENTATIONS

 

The Shareholder further represents and warrants to Dignyte as follows:

 

  1 At the time of (a) the offer by Dignyte and (b) the acceptance of the offer
by such person or entity, of Dignyte Stock, such person or entity was outside
the United States.         2 No offer to acquire Dignyte Stock or otherwise to
participate in the transactions contemplated by this Agreement was made to the
Shareholder or its representatives inside the United States.         3 The
Shareholder is not purchasing Dignyte Stock for the account or benefit of any
U.S. person, or with a view towards distribution to any U.S. person, in
violation of the registration requirements of the Securities Act.         4 The
Shareholder will make all subsequent offers and sales of Dignyte Stock either
(x) outside of the United States in compliance with Regulation S; (y) pursuant
to a registration under the Securities Act; or (z) pursuant to an available
exemption from registration under the Securities Act.  Specifically, such person
or entity will not resell Dignyte Stock to any U.S. person or within the United
States prior to the expiration of a period commencing on the Closing Date and
ending on the date that is one year thereafter (the “Distribution Compliance
Period”), except pursuant to registration under the Securities Act or an
exemption from registration under the Securities Act.         5 The Shareholder
is acquiring Dignyte Stock for such Shareholder’s own account, for investment
and not for distribution or resale to others.         6 The Shareholder has no
present plan or intention to sell Dignyte Stock in the United States or to a
U.S. person at any predetermined time, has made no predetermined arrangements to
sell Dignyte Stock and is not acting as a Distributor of such securities.      
  7 Neither the Shareholder, its Affiliates nor any Person acting on behalf of
such person or entity, has entered into, has the intention of entering into, or
will enter into any put option, short position or other similar instrument or
position in the U.S. with respect to Dignyte Stock at any time after the Closing
Date through the Distribution Compliance Period except in compliance with the
Securities Act         8 The Shareholder consents to the placement of a legend
on any certificate or other document evidencing Dignyte Stock substantially in
the form set forth in Section 4.2.5(b).         9 The Shareholder is not
acquiring Dignyte Stock in a transaction (or an element of a series of
transactions) that is part of any plan or scheme to evade the registration
provisions of the Securities Act.

 



29

 

 

  10 The Shareholder has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect its
interests in connection with the transactions contemplated by this Agreement.  
      11 The Shareholder has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in Dignyte Stock.         12 The Shareholder understands the various
risks of an investment in Dignyte Stock and can afford to bear such risks for an
indefinite period of time, including, without limitation, the risk of losing its
entire investment in Dignyte Stock.         13 The Shareholder has had access to
Dignyte’s publicly filed reports with the Commission.         14 The Shareholder
has been furnished during the course of the transactions contemplated by this
Agreement with all other public information regarding Dignyte that such person
or entity has requested and all such public information is sufficient for it to
evaluate the risks of investing in Dignyte Stock.         15 The Shareholder has
been afforded the opportunity to ask questions of and receive answers concerning
Dignyte and the terms and conditions of the issuance of Dignyte Stock.        
16 The Shareholder is not relying on any representations and warranties
concerning Dignyte made by Dignyte or any officer, employee or agent of Dignyte,
other than those contained in this Agreement.         17 The Shareholder will
not sell or otherwise transfer Dignyte Stock, unless either (A) the transfer of
such securities is registered under the Securities Act or (B) an exemption from
registration of such securities is available.         18 The Shareholder
understands and acknowledges that Dignyte is under no obligation to register
Dignyte Stock for sale under the Securities Act.         19 The Shareholder
represents that the address furnished on its signature page to this Agreement is
its principal business address.         20 The Shareholder understands and
acknowledges that Dignyte Stock have not been recommended by any federal or
state securities commission or regulatory authority, that the foregoing
authorities have not confirmed the accuracy or determined the adequacy of any
information concerning Dignyte that has been supplied to the Shareholder and
that any representation to the contrary is a criminal offense.         21 The
Shareholder acknowledges that the representations, warranties and agreements
made by such person or entity herein shall survive the execution and delivery of
this Agreement and the purchase of Dignyte Stock.

 

30

 

 

Schedule 3(c)

to

Share Exchange Agreement

 

Subscription Rights, Options and Warrants

 

NONE

 

31

 

 

Schedule 1(b)

to

Share Exchange Agreement

 

Capitalization Table

 

[logo2.jpg]

 

32

 

 

Schedule 4(c)

to

Share Exchange Agreement

 

Subscription Rights, Options and Warrants

 

On March 31, 2014, eWellness completed a private offering, pursuant to which it
received $30,000 in gross proceeds and issued an aggregate of $30,000
convertible notes and warrants to purchase up to 60,000 shares of eWellness’
common stock. The convertible notes are initially convertible into an aggregate
of 60,000 shares of eWellness’ common stock.

 



33

 

 

 

